      Case 4:20-cv-00170-WTM-CLR Document 8 Filed 12/08/20 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                      SAVANNAH DIVISION

DEBORAH C. PISANO,                        )
                                          )
                Plaintiff,                )
                                          )
v.                                        )               CV420-170
                                          )
SOCIAL SECURITY                           )
ADMINISTRATION,                           )
                                          )
                Defendants.               )

         ORDER AND REPORT AND RECOMMENDATION

      The Court, by Report and Recommendation (R&R) of September 14,

2020, recommended that plaintiff’s motion for leave to proceed in forma

pauperis (IFP) be denied and the Complaint be dismissed for her failure to

provide a factual basis for her claim and to correct her deficient IFP

application. See doc. 5. The R&R was mailed to the address provided by

plaintiff but was returned to the Court as undeliverable. Doc. 6. On

November 20, 2020, the Court again mailed the R&R using a different

address. 1 Plaintiff filed an amended IFP application on December 7, 2020,

70 days after the R&R’s objection period closed. Doc. 7. Though untimely,


1
 Plaintiff did not file a formal notice of changed address and it is unclear from the
docket why the Clerk of Court resent the Report and Recommendation.
      Case 4:20-cv-00170-WTM-CLR Document 8 Filed 12/08/20 Page 2 of 4




the amended application evidences that plaintiff lacks sufficient resources

to pay the $400 filing fee. Therefore, the Court VACATES its prior R&R,

doc. 5, and GRANTS the motion for leave to proceed in forma pauperis,

docs. 2 & 7.

      Plaintiff’s amended IFP application, however, does not resolve the

other deficiencies identified in the Court’s R&R. Among the Complaint’s

omissions is the failure to allege any error of fact or law with the

underlying decision of the Social Security Commissioner. Doc. 1 at 3.

Also absent are the date of such decision and the date of plaintiff’s filing.

Id. Those sections of the form complaint are left completely blank. See

id.   The failure to provide this information makes it impossible to

determine the relevant facts of the case and to confirm that the filing was

timely. As plaintiff’s complaint remains deficient, despite the problems

having been previously noted by the Court, it is RECOMMENDED that

the complaint be DISMISSED. 2




2
  The opportunity to object to this R&R within 14 days, discussed below, affords
plaintiff a final opportunity to resuscitate her claim. She may submit an Amended
Complaint during that period if she believes it would cure the legal defects discussed
above. See Willis v. Darden, 2012 WL 170163, at * 2 n.3 (S.D. Ga. Jan. 19, 2012) (citing
Smith v. Stanley, 2011 WL 1114503, at * 1 (W.D. Mich. Jan. 19, 2011)).
     Case 4:20-cv-00170-WTM-CLR Document 8 Filed 12/08/20 Page 3 of 4




     This report and recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and

this Court’s Local Rule 72.3. Within 14 days of service, any party may

file written objections to this R&R with the Court and serve a copy on all

parties. The document should be captioned “Objections to Magistrate

Judge’s Report and Recommendations.” Any request for additional time

to file objections should be filed with the Clerk for consideration by the

assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).
    Case 4:20-cv-00170-WTM-CLR Document 8 Filed 12/08/20 Page 4 of 4




     SO ORDERED AND REPORTED AND RECOMMENDED, this

8th day of December, 2020.



                                 _______________________________
                                 ___________
                                          _ ___________
                                                     ___________
                                 CHRISTOPHER
                                 C RI
                                 CH  R STOP
                                          OPHER L. RAY
                                 UNITED STATES T S MAGISTRATE
                                           STATE     MAGISTR     JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
